Case 0:21-cv-60380-WPD Document 11 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 21-cv-60380-DIMITROULEAS/Snow



   JOSHUA GOLDSTEIN,

            Plaintiff,

    vs.

    STANLEY BLACK & DECKER, INC., BLACK
    & DECKER (U.S.) INC., and HOME DEPOT
    U.S.A. INC.,

            Defendants.


                          DEFENDANT HOME DEPOT U.S.A., INC.’S
                          CORPORATE DISCLOSURE STATEMENT

          Defendant Home Depot U.S.A., Inc., (“Home Depot”) respectfully submits its Corporate

  Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1, as follows:

          Home Depot U.S.A., Inc. is a subsidiary of The Home Depot, Inc., the parent company and

  publicly held corporation which owns 100% of its capital stock.

                                      Respectfully submitted,

                                       /s/_Ravika Rameshwar_________________
                                       ROBERT L. BLANK
                                       Florida Bar No.: 0948497
                                       E-mail: rblank@rumberger.com
                                       RAVIKA RAMESHWAR
                                       Florida Bar No.: 123659
                                       E-mail: rrameshwar@rumberger.com
                                       RUMBERGER, KIRK & CALDWELL, P.A.
                                       100 North Tampa Street, Suite 2000
                                       Post Office Box 3390
                                       Tampa, Florida 33601-3390
                                       Telephone: (813) 223-4253
                                       Telecopier: (813) 221-4752
                                       Attorneys for Defendants
Case 0:21-cv-60380-WPD Document 11 Entered on FLSD Docket 03/05/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 5, 2021, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

  the following: Todd R. Falzone, trf@kulaw.com and Josiah D. Graham, jdg@kulaw.com.

                                      /s Ravika Rameshwar
                                      ROBERT L. BLANK
                                      Florida Bar No.: 0948497
                                      E-mail: rblank@rumberger.com
                                      RAVIKA RAMESHWAR
                                      Florida Bar No.: 123659
                                      E-mail: rrameshwar@rumberger.com
                                      RUMBERGER, KIRK & CALDWELL, P.A.
                                      100 North Tampa Street, Suite 2000
                                      Post Office Box 3390
                                      Tampa, Florida 33601-3390
                                      Telephone: (813) 223-4253
                                      Telecopier: (813) 221-4752

                                      Attorneys for Defendants




                                                 2
  14734268.v1
